DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated January 30th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the substrate in Figures 3 and 4 that is between elements 122 and 184 has no reference number, and while Figure .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-11, 14-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2005/0270620 A1).
Regarding claim 1, Bauer teaches an electronic rearview mirror, comprising: 
	a first light-transmissive assembly (See, e.g., substrate 14 in Fig. 2C), comprising: 
	a first light-receiving surface; and a first light-exit surface (See, e.g., surfaces 14b and 14a shown in Fig. 2C respectively), wherein an image is emitted into the first light-transmissive assembly from the first light-receiving surface and is emitted from the first light-exit surface (See, e.g., paragraph [0041] which explains that display devices may be mounted to the rear surface of substrate 12, and note when this is the case, an image is emitted from the back of substrate 12 through the various optical elements and out of surface 14a); 
	a second light-transmissive assembly, disposed on the first light-receiving surface, forming a gap with the first light-transmissive assembly (See, e.g., substrate 120 in Fig. 2C which is on the first light receiving surface insofar as they are part of the same stack), and comprising: 
	a second light-receiving surface; and 	a second light-exit surface (See, e.g., the lower and upper surfaces of substrate 120 respectively), wherein the image is emitted into the second light- transmissive assembly from the second light-receiving surface and is emitted from the second light-exit surface to the first light-receiving surface (Note, as explained above, when a display is mounted behind substrate 12 an image is passed through the stack, meeting this limitation); 
	an electro-optic medium layer, disposed in the gap formed between the first light-receiving surface in the first light-transmissive assembly and the second light-exit surface in the second light-transmissive assembly (See, e.g., electrochromic medium 18 in Fig. 2C); 
	a display device (See, e.g., display 36 in Fig. 1), comprising: 
	a third light-transmissive assembly (See, e.g., substrate 12 in Fig. 2C), adhered onto the second light-receiving surface by an optical adhesive, the optical adhesive forming an optical adhesive layer (See, e.g., paragraph [0064] which explains this), and the third light-transmissive assembly comprising: 
	a third light-receiving surface; and a third light-exit surface (See, e.g., surfaces 12b and 12a in Fig. 2C respectively), wherein the image is emitted into the third light-transmissive assembly from the third light-receiving surface and is emitted from the third light-exit surface to the second light-receiving surface (Note, as explained above, when a display is mounted behind substrate 12 an image is passed through the stack, meeting this limitation); and 
	an image-projecting unit (See, e.g., display 36 in Fig. 1 which necessarily includes an image projecting unit), electrically connected to a video-recording device installed on a vehicle and projecting the image to the third light-receiving surface (See, e.g., camera 74 in Fig. 11B, and note that the combination of the camera and display result in an image being presented through the optical stack to the user); and 
	an electrical connector, having a first bent portion and a second bent portion, the first bent portion connected to the electro-optic medium layer, the second bent portion connected to the display device, and transmitting an electric energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer (See, e.g., bus clips 19a and 19b and wire 13, which each have multiple bent portions, and note that electrically-speaking, these bus clips are connected to the display device and electro-optic medium as explained in paragraph [0059]).
	Bauer lacks an explicit disclosure wherein, refractive indexes of the first light-transmissive assembly, the second light-transmissive assembly, the third light-transmissive assembly, the optical adhesive layer, and the electro-optic medium layer are expressed as N1, N2, N3, Nd, and Nec respectively, thicknesses are dl, d2, d3, d4, and d5 respectively, visual depths are expressed as h1, h2, h3, h4, and h5 respectively, a refractive index of an environment where the electronic rearview mirror is located is expressed as N, N is 1, the visual depth h is found by (dl/Nl+d2/N2+d3/N3+d4/N4+d5/N5)*N, where h is less than 3.6 mm.
	However, the visual depth of the device corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the visual depth directly impacts optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual depth of the device to be within the claimed range, for the purpose of increasing optical performance of the device.
Regarding claim 7, Bauer teaches the device set forth above and further teaches a control element connected to the electrical connector, wherein the control element controls the electrical connector to provide the electric energy for the electro-optic medium layer when light exceeding a set brightness is generated on the image (See, e.g., drive circuit 24 explained in paragraph [0059] and note that whenever the electrochromic medium’s transmissivity is changed, it can be said that “light exceeding a set brightness” was the reason, as no actual threshold has been specified in the claim).
Regarding claim 8, Bauer teaches the device set forth above and further teaches wherein the display device comprises one or more of LCDs, LEDs, OLEDs, plasma or digital projecting elements, and liquid crystal display modules (See, e.g., paragraph [0131] which explains this).
Regarding claim 9, Bauer teaches the device set forth above and further teaches wherein the electrical connector comprises one or more of soft circuit boards, copper foils, and electric wires (See, e.g., wire 13 in Fig. 2C which is an electric wire).
Regarding claim 10, Bauer teaches an electronic rearview mirror, comprising: 
	a first light-transmissive assembly (See, e.g., substrate 14 in Fig. 2C), comprising: 
	a first light-receiving surface; and a first light-exit surface (See, e.g., surfaces 14b and 14a shown in Fig. 2C respectively), wherein an image is emitted into the first light-transmissive assembly from the first light-receiving surface and is emitted from the first light-exit surface (See, e.g., paragraph [0041] which explains that display devices may be mounted to the rear surface of substrate 12, and note when this is the case, an image is emitted from the back of substrate 12 through the various optical elements and out of surface 14a); 
	a second light-transmissive assembly, disposed on the first light-receiving surface, forming a gap with the first light-transmissive assembly (See, e.g., substrate 120 in Fig. 2C which is on the first light receiving surface insofar as they are part of the same stack), and comprising: 
	a second light-receiving surface; and 	a second light-exit surface (See, e.g., the lower and upper surfaces of substrate 120 respectively), wherein the image is emitted into the second light- transmissive assembly from the second light-receiving surface and is emitted from the second light-exit surface to the first light-receiving surface (Note, as explained above, when a display is mounted behind substrate 12 an image is passed through the stack, meeting this limitation); 
	an electro-optic medium layer, disposed in the gap formed between the first light-receiving surface in the first light-transmissive assembly and the second light-exit surface in the second light-transmissive assembly (See, e.g., electrochromic medium 18 in Fig. 2C); 
	a display device (See, e.g., display 36 in Fig. 1), comprising: 
	a third light-transmissive assembly (See, e.g., substrate 12 in Fig. 2C), adhered onto the second light-receiving surface by an optical adhesive, the optical adhesive forming an optical adhesive layer (See, e.g., paragraph [0064] which explains this), and the third light-transmissive assembly comprising: 
	a third light-receiving surface; and a third light-exit surface (See, e.g., surfaces 12b and 12a in Fig. 2C respectively), wherein the image is emitted into the third light-transmissive assembly from the third light-receiving surface and is emitted from the third light-exit surface to the second light-receiving surface (Note, as explained above, when a display is mounted behind substrate 12 an image is passed through the stack, meeting this limitation); and 
	an image-projecting unit (See, e.g., display 36 in Fig. 1 which necessarily includes an image projecting unit), electrically connected to a video-recording device installed on a vehicle and projecting the image to the third light-receiving surface (See, e.g., camera 74 in Fig. 11B, and note that the combination of the camera and display result in an image being presented through the optical stack to the user); and 
	an electrical connector, having a first bent portion and a second bent portion, the first bent portion connected to the electro-optic medium layer, the second bent portion connected to the display device, and transmitting an electric energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer (See, e.g., bus clips 19a and 19b and wire 13, which each have multiple bent portions, and note that electrically-speaking, these bus clips are connected to the display device and electro-optic medium as explained in paragraph [0059]).
	Bauer lacks an explicit disclosure wherein, refractive indexes of the first light-transmissive assembly, the second light-transmissive assembly, the third light-transmissive assembly, the optical adhesive layer, and the electro-optic medium layer are expressed as N1, N2, N3, Nd, and Nec respectively, thicknesses are dl, d2, d3, d4, and d5 respectively, visual depths are expressed as h1, h2, h3, h4, and h5 respectively, a refractive index of an environment where the electronic rearview mirror is located is expressed as N, N is 1, the visual depth h is found by (dl/Nl+d2/N2+d3/N3+d4/N4+d5/N5)*N, where h is less than or equal to 2.0 mm.
	However, the visual depth of the device corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the visual depth directly impacts optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual depth of the device to be within the claimed range, for the purpose of increasing optical performance of the device.
Regarding claim 11, Bauer teaches the device set forth above but lacks an explicit disclosure wherein the thickness of the optical adhesive layer formed by the optical adhesive is less than 0.05 mm. 
	However, the thickness of the adhesive layer corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness of this layer directly impacts the compactness of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the adhesive layer to be within the claimed range, for the purpose of increasing compactness of the device.
Regarding claim 14, Bauer teaches the device set forth above and further teaches wherein the electrical connector comprises one or more of soft circuit boards, copper foils, and electric wires (See, e.g., wire 13 in Fig. 2C which is an electric wire).
Regarding claim 15, Bauer teaches the device set forth above and further teaches a control element connected to the electrical connector, wherein the control element controls the electrical connector to provide the electric energy for the electro-optic medium layer when light exceeding a set brightness is generated on the image (See, e.g., drive circuit 24 explained in paragraph [0059] and note that whenever the electrochromic medium’s transmissivity is changed, it can be said that “light exceeding a set brightness” was the reason, as no actual threshold has been specified in the claim).
Regarding claim 16, Bauer teaches the device set forth above and further teaches wherein the control element comprises a microprocessor (See, e.g., paragraph [0037] which explains there is a microprocessor 22).
Regarding claim 17, Bauer teaches the device set forth above and further teaches a CMOS active pixel sensor electrically connected to the control element and sensing an environmental brightness in the vehicle, wherein the control element controls a brightness of the image projected by the image-projecting unit according to the environmental brightness (See, e.g., paragraph [0037] which explains that there are both glare and ambient light sensors, and paragraph [0118] which explains that the intensity of displays may be adjusted based on the levels of light detected). 
Regarding claim 18, Bauer teaches the device set forth above and further teaches wherein the brightness of the image decreases when the environmental brightness decreases, and the brightness of the image increases when the environmental brightness increases (See, e.g., paragraph [0118] which explains that based on light level the intensity of information displays can be adjusted, and note here that in normal use of the device, increasing brightness of an image when it’s brighter out and lowering brightness when it’s darker out is the well-known and standard way to use these devices, as the opposite (decreasing brightness of an image as it gets brighter out) defeats the purpose of the adjustment as it makes it harder for a user to see the image). 
Regarding claim 19, Bauer teaches the device set forth above and further teaches wherein the display device comprises one or more of LCDs, LEDs, OLEDs, plasma or digital projecting elements, and liquid crystal display modules (See, e.g., paragraph [0131] which explains this).
Regarding claim 9, Bauer teaches the device set forth above and further teaches wherein the electrical connector comprises one or more of soft circuit boards, copper foils, and electric wires (See, e.g., wire 13 in Fig. 2C which is an electric wire).
Regarding claim 20, Bauer teaches an electronic rearview mirror, comprising: 
	a first light-transmissive assembly (See, e.g., substrate 14 in Fig. 2C), comprising: 
	a first light-receiving surface; and a first light-exit surface (See, e.g., surfaces 14b and 14a shown in Fig. 2C respectively), wherein an image is emitted into the first light-transmissive assembly from the first light-receiving surface and is emitted from the first light-exit surface (See, e.g., paragraph [0041] which explains that display devices may be mounted to the rear surface of substrate 12, and note when this is the case, an image is emitted from the back of substrate 12 through the various optical elements and out of surface 14a); 
	a second light-transmissive assembly, disposed on the first light-receiving surface, forming a gap with the first light-transmissive assembly (See, e.g., substrate 120 in Fig. 2C which is on the first light receiving surface insofar as they are part of the same stack), and comprising: 
	a second light-receiving surface; and 	a second light-exit surface (See, e.g., the lower and upper surfaces of substrate 120 respectively), wherein the image is emitted into the second light- transmissive assembly from the second light-receiving surface and is emitted from the second light-exit surface to the first light-receiving surface (Note, as explained above, when a display is mounted behind substrate 12 an image is passed through the stack, meeting this limitation); 
	an electro-optic medium layer, disposed in the gap formed between the first light-receiving surface in the first light-transmissive assembly and the second light-exit surface in the second light-transmissive assembly (See, e.g., electrochromic medium 18 in Fig. 2C); 
	a display device (See, e.g., display 36 in Fig. 1), comprising: 
	a third light-transmissive assembly (See, e.g., substrate 12 in Fig. 2C), adhered onto the second light-receiving surface by an optical adhesive, the optical adhesive forming an optical adhesive layer (See, e.g., paragraph [0064] which explains this), and the third light-transmissive assembly comprising: 
	a third light-receiving surface; and a third light-exit surface (See, e.g., surfaces 12b and 12a in Fig. 2C respectively), wherein the image is emitted into the third light-transmissive assembly from the third light-receiving surface and is emitted from the third light-exit surface to the second light-receiving surface (Note, as explained above, when a display is mounted behind substrate 12 an image is passed through the stack, meeting this limitation); and 
	an image-projecting unit (See, e.g., display 36 in Fig. 1 which necessarily includes an image projecting unit), electrically connected to a video-recording device installed on a vehicle and projecting the image to the third light-receiving surface (See, e.g., camera 74 in Fig. 11B, and note that the combination of the camera and display result in an image being presented through the optical stack to the user); and 
	an electrical connector, having a first bent portion and a second bent portion, the first bent portion connected to the electro-optic medium layer, the second bent portion connected to the display device, and transmitting an electric energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer (See, e.g., bus clips 19a and 19b and wire 13, which each have multiple bent portions, and note that electrically-speaking, these bus clips are connected to the display device and electro-optic medium as explained in paragraph [0059]).
	Bauer lacks an explicit disclosure wherein, refractive indexes of the first light-transmissive assembly, the second light-transmissive assembly, the third light-transmissive assembly, the optical adhesive layer, and the electro-optic medium layer are expressed as N1, N2, N3, Nd, and Nec respectively, thicknesses are dl, d2, d3, d4, and d5 respectively, visual depths are expressed as h1, h2, h3, h4, and h5 respectively, a refractive index of an environment where the electronic rearview mirror is located is expressed as N, N is 1, the visual depth h is found by (dl/Nl+d2/N2+d3/N3+d4/N4+d5/N5)*N, where h is less than or equal to 2.0 mm.
	However, the visual depth of the device corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the visual depth directly impacts optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual depth of the device to be within the claimed range, for the purpose of increasing optical performance of the device.
Regarding claim 21, Bauer teaches the device set forth above and further teaches wherein the image projected by the image-projecting unit is parallel to a plane normal vector of the third light-receiving surface (See, e.g., Fig. 2C and note that given the structural composition of the device, this is necessarily the case). 
Regarding claim 23, Bauer teaches the device set forth above and further teaches a control element connected to the electrical connector, wherein the control element controls the electrical connector to provide the electric energy for the electro-optic medium layer when light exceeding a set brightness is generated on the image (See, e.g., drive circuit 24 explained in paragraph [0059] and note that whenever the electrochromic medium’s transmissivity is changed, it can be said that “light exceeding a set brightness” was the reason, as no actual threshold has been specified in the claim).
Regarding claim 24, Bauer teaches the device set forth above and further teaches a CMOS active pixel sensor electrically connected to the control element and sensing an environmental brightness in the vehicle, wherein the control element controls a brightness of the image projected by the image-projecting unit according to the environmental brightness (See, e.g., paragraph [0037] which explains that there are both glare and ambient light sensors, and paragraph [0118] which explains that the intensity of displays may be adjusted based on the levels of light detected).
Regarding claim 25, Bauer teaches the device set forth above and further teaches wherein the display device comprises one or more of LCDs, LEDs, OLEDs, plasma or digital projecting elements, and liquid crystal display modules (See, e.g., paragraph [0131] which explains this).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2005/0270620 A1) in view of Weineke et al. (US 2016/0096980 A1).
Regarding claim 13, Bauer teaches the device set forth above but lacks an explicit disclosure wherein the optical adhesive layer comprises acrylics, the optical adhesive layer has a light transmittance, and the light transmittance is larger than 90%. 
However, in an analogous optical adhesive field of endeavor, Weineke teaches the use of an optical adhesive made of acrylics with a transmissivity of at least 90% (See, e.g., paragraphs [0032]-[0049] which explain the materials, and paragraph [0222] which explains the transmissivity).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the adhesive of Bauer to be the adhesive of Weineke, as taught by Weineke, for the purpose of maximizing the light passing through the device to a user’s eye (Note that the higher the transmissivity of the adhesive is, the more visible light is available to the user). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2005/0270620 A1) in view of Minikey, JR. et al. (US 2011/0141381 A1).
Regarding claim 22, Bauer teaches the device set forth above but lacks an explicit disclosure wherein the display device further comprises a light guide element, the included angle between the image projected by the image-projecting unit and a plane normal vector of the third light-receiving surface is 90°, and the light guide element reflects the image by 90° to make the image parallel to the plane normal vector of the third light-receiving surface.
	However, in an analogous image projecting field of endeavor Minikey teaches the use of a light engine that uses a light source and a light guide to reflect the projected image by 90 degrees and then send it to a display (See, e.g., Fig. 6C which shows light sources 612 directing light orthogonal to the optical axis of the system and using reflector 636 and lightguide 620 to reflect the light 90 degrees and send it “up” towards the mirror/system/viewer). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bauer to include a side-lighting package as taught by Minikey, for the purpose of increasing compactness of the device (Note that with a side-lit display the thickness of the device can be decreased). 

Allowable Subject Matter
Claims 2-6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein N1 is 1.516, d1 is less than 3 mm, and h1 is less than 1.979 mm.
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein N2 is 1.516, d2 is less than 1.8 mm, and h2 is less than 1.187 mm.
Regarding claim 4, the prior art, alone or in combination, fails to teach wherein N3 is 1.516, d3 is less than 0.2 mm, and h3 is less than 0.132 mm.
Regarding claim 5, the prior art, alone or in combination, fails to teach wherein Nd is between 1.47 and 1.63, d5 is less than 0.5 mm, and h5 is less than 0.033 mm.
Regarding claim 6, the prior art, alone or in combination, fails to teach wherein Nec is between 1.42 and 2.5, d4 is less than 0.3 mm, and h4 is less than 0.2 mm.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein N1, N2, N3, and Nd are 1.516, 1.516, 1.516, and 1.5 respectively; d1, d2, d3, and d4 are 1mm, 1mm, 1mm, and 0.03 mm respectively; and h1, h2, h3, and h4 are 0.666mm, 0.666mm, 0.660mm, and 0.020 mm respectively.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872